Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 14, the term “more closely resembles” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “more closely resembles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “more closely resembles” does not specify to what degree resemblance to be occurred.
As to claims 2-13, they rejected because of their dependence of a rejected base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lunsford et al., US PGPUB 2017/0293506 hereinafter referenced as Lunsford in view of Uehara, US PGPUB 2007/0017349.






As to claim 1, Lunsford discloses a display device for a musical instrument, comprising: a touch panel (e.g. device 600, fig. 6); and 
a switcher that switches a visual appearance of the touch panel between a first appearance mode and a second appearance mode with the touch panel being in operation in both of the first appearance mode and  the second appearance mode such that in a case where the touch panel is in the first appearance mode, the touch panel has a first visual appearance, and  in a case where the touch panel is in the second appearance mode, the touch panel has a second visual appearance different from the first visual appearance (roll switching engine 122, fig. 1; role switching engine 122 may switch the roles associated with the first and second computing devices),
wherein of the first visual appearance of the touch panel in the first appearance mode and the second visual appearance of the touch panel in the second appearance mode, the second visual appearance of the touch panel in the second appearance mode more closely resembles a visual appearance of a portion of the musical instrument disposed adjacent to the touch panel than the first visual appearance of the touch panel in the first appearance mode ([0053] for example, based on the detected orientation change, the first computing device may operate in accordance with the second role (e.g., a display of music scores) whereas the second computing device may operate in accordance with the first role (e.g., virtual piano keyboard)).
Lunsford does not explicitly disclose about mode switching. However, in the same endeavor, Kumon teaches an electronic control unit which is configured to operate in various modes ([0083] the user can realize switching from the first mode to the second mode and switching of reversal thereof by respectively making the first input and the second input in different directions from each other).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lunsford to further include Uehara’s method of switching display mode in order to improve the usage of the device in multiple environments. 

As to claim 14, Lunsford discloses a method of operating a touch panel of a musical instrument, the method comprising: switching a visual appearance of the touch panel between a first appearance mode and a second appearance mode with the touch panel being in operation in both of the first appearance mode and the second appearance mode such that in a case where the touch panel is in the first appearance mode, the touch panel has a first visual appearance, and in a case where the touch panel is in the second appearance mode, the touch panel has a second visual appearance different from the first visual appearance, wherein of the first visual appearance of the touch panel in the first appearance mode and the second visual appearance of the touch panel in the second appearance mode (roll switching engine 122, fig. 1; role switching engine 122 may switch the roles associated with the first and second computing devices),  
the second visual appearance of the touch panel in the second appearance mode more closely resembles a visual appearance of a portion of the musical instrument disposed adjacent to the touch panel than the first visual appearance of the touch panel in the first appearance mode ([0053] for example, based on the detected orientation change, the first computing device may operate in accordance with the second role (e.g., a display of music scores) whereas the second computing device may operate in accordance with the first role (e.g., virtual piano keyboard)).
Lunsford does not explicitly disclose about mode switching. However, in the same endeavor, Kumon teaches an electronic control unit which is configured to switch between the first mode and the second mode ([0083] the user can realize switching from the first mode to the second mode and switching of reversal thereof by respectively making the first input and the second input in different directions from each other).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lunsford to further include Uehara’s method of switching display mode in order to improve the usage of the device in multiple environments.

As to claim 2, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher switches the visual appearance of the touch panel from the second appearance mode to the first appearance mode in a case where a first condition is satisfied, the first condition including detection of an operation with respect to the touch panel (Lunsford, [0058] a user may use a touch-screen capability of the first computing device 610 to operate the virtual piano keyboard).

As to claim 3, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 2. The combination further discloses (Lunsford, [0058] for example, as the user plays the piano using the first computing device 610, the notes that are being played may be highlighted on a display of the second computing device 620). 

As to claim 4, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 2. The combination further discloses the switcher switches the visual appearance of the touch panel from the first appearance mode to the second appearance mode in a case where the first condition remains dissatisfied for a predetermined period of time (Lunsford, [0014] For example, the at least one predetermined triggering event may comprise a user input, an orientation change (e.g., position change) of at least one of the computing devices in the multi-device collaborating environment, and/or other triggering events).

As to claim 5, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher causes the touch panel to operate in the second appearance mode during a period in which the musical instrument is engaged in a musical performance (Lunsford, [0023] the two devices may work in synchronization in the multi-device collaboration environment such that a user can play the piano by using the virtual piano keyboard via the first computing device while the second computing device displays the music score, highlights the notes that the user just played, and/or generates an alert when the user plays an incorrect note, for example).

As to claim 6, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher changes a lighting mode of the touch panel between the first appearance mode and the second appearance mode (Lunsford, [0029] Virtual piano engine 124 may “run” the music score displayed on the second computing device as the user plays the piano using the first computing device. The notes that are being played may be highlighted).

As to claim 7, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses the switcher includes a polarizer included in the touch panel, and the visual appearance of the touch panel switches between the first appearance mode and the second appearance mode depending on a position of an observer (Lunsford, [0046] the at least one triggering event may comprise a user input, an orientation change (e.g., position change) of at least one of the computing devices in the multi-device collaboration environment, and/or other triggering events).

As to claim 8, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses the touch panel displays information to be viewable for an information presentation (Lunsford, for example, based on the detected orientation change, the first computing device may operate in accordance with the first role (e.g., virtual piano keyboard)).

As to claim 9, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses the portion of the musical instrument disposed adjacent to the touch panel is an exterior member of the musical instrument (Lunsford, for example, the arrangement of 610 and 620, fig. 6). 

As to claim 10, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses a size of a field for displaying information on the touch panel is reduced for the second appearance mode as compared to the first appearance mode (Lunsford, [0060] two or more computing devices may display different portions of the virtual piano keyboard). 

As to claim 11, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses a degree of correlation between a color of the touch panel and a color of the portion of the musical instrument disposed adjacent to the touch panel in the second appearance mode is higher than the degree of correlation between the color of the touch panel and the color of the portion of the musical instrument disposed adjacent to the touch panel in (Lunsford, [0027] when the role of a tactile keyboard is associated with a particular computing device, tactile keyboard engine 123 may protrude at least one of keyboard keys upwardly from the tactile keyboard when connected within the multi-device collaboration environment, wherein protruding read as various color code of the piano).

As to claim 12, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 1. The combination further discloses a degree of correlation between a pattern of the touch panel and a pattern of the portion of the musical instrument disposed adjacent to the touch panel in the second appearance mode is higher than the degree of correlation between the pattern of the touch panel and the pattern of the portion of the musical instrument disposed adjacent to the touch panel in the first appearance mode (Uehara, [0105] any visual images are available for the code transmission in so far as the visual images are uniquely correlated with the identification codes).

As to claim 13, the combination of Lunsford and Uehara discloses the display device for a musical instrument according to claim 12. The combination further discloses the pattern of the touch panel is a wood pattern in the second appearance mode (Uehara, [0106] When a user instructs the controller 1j to lay the black and white keys 1d on one of the plural patterns, the controller 1j selectively drives the solenoid-operated key actuators 1k, and makes selected ones of the black and white keys 1d sunk). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        2/24/2022